Defendant appeals from a judgment of the County Court, Queens County, convicting him of the crime of impairing the morals of a minor. Judgment reversed on the law and the facts and a new trial ordered. The proof was insufficient to establish, as required by the allegations of the amended bill of particulars and the charge of the court, that the crime was committed on any of the dates specified. Moreover, the court committed prejudicial error in submitting to the jury the question of whether the acts complained of occurred on certain dates in September, 1948, as well as in June, 1948, after ruling earlier that the People would be limited to the June dates. The interests of justice require a new trial. Nolan, P. J., Adel, Wenzel, Schmidt and Beldoek, JJ., concur.